235 S.W.3d 593 (2007)
STATE of Missouri, Respondent,
v.
Harold S. SPENCER, Appellant.
No. ED 88922.
Missouri Court of Appeals, Eastern District, Division One.
October 16, 2007.
*594 Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Harold S. Spencer ("Defendant") appeals from the judgment upon his conviction by a jury for domestic assault in the second degree, Section 565.073, RSMo 2000, for which he was sentenced as a prior and persistent offender to twelve years' imprisonment. Defendant contends the trial court plainly erred in failing to (1) sua sponte instruct the jury on self-defense, (2) sua sponte instruct the jury on the lesser included offense of domestic assault in the third degree, (3) sua sponte instruct the jury to disregard the State's improper argument regarding a prior conviction, and (4) sua sponte instruct the jury to disregard the State's improper argument that the victim's injuries were consistent with choking.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).